Title: From Alexander Hamilton to John H. Buell, 16 January 1800
From: Hamilton, Alexander
To: Buell, John H.


          
            Sir,
            N.Y. Jany. 16th. 1800
          
          On enquiry of Lt. Livingston as to the conduct of Lieut. Dwight it appears to me proper that it should be the subject of a Court Martial. You will therefore order the latter officer to repair to this City reporting himself immediately to on his arrival to me—
          With
          Major Buell—
        